Name: Commission Regulation (EEC) No 92/91 of 15 January 1991 laying down detailed rules of application to potato starch falling within CN code 1108 13 00 of Council Regulation (EEC) No 3834/90, reducing for 1991 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 16. 1 . 91 Official Journal of the European Communities No L 11 / 11 COMMISSION REGULATION (EEC) No 92/91 of 15 January 1991 laying down detailed rules of application to potato starch falling within CN code 1108 13 00 of Council Regulation (EEC) No 3834/90, reducing for 1991 the levies on certain agricultural products originating in developing countries tion (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (6), as last amended by Regulation (EEC) No 2553/90 f), the security for import licences issued under the arrangement be set at ECU 25 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The arrangements set out in Article 1 of Regulation (EEC) No 3834/90 shaill apply to potato starch falling within CN code 1108 13 00 originating in developing countries. The provisions of this Regulation shall apply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1340/90 (3), and in particular Article 12 (2) thereof, Whereas Regulation (EEC) No 3834/90 made provision for a reduction in the import levy on potato starch falling within CN code 1 1 08 1 3 00 up to a fixed amount of 5 000 tonnes per year ; Whereas detailed rules of application of that Regulation should be set ; whereas it should be provided that licences for importation as part of the said fixed amount should be issued following a review period and subject, if necessary, to a uniformly reduced percentage of the quantities applied for ; Whereas the originating status of imports must be guaran ­ teed by requiring submission of a document issued by the originating country before the licence can be issued ; Whereas the information to be shown on applications and licences should be specified, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4) as last amended by Regulation (EEC) No 1599/90 (*) ; whereas, however, given the period of appli ­ cation of Regulation (EEC) No 3834/90 , licences should not be valid after 31 December of the year of issue ; Whereas sound management of the arrangement demands that, notwithstanding Article 12 of Commission Regula ­ Article 2 To be admissible the licence application must be accom ­ panied by the original of the GSP certificate of origin Form A issued by the competent authorities of the country in question . Article 3 1 . Applications for import licences relating to the fixed quantity laid down by Regulation (EEC) No 3834/90 may be lodged with the competent authorities of any Member State on the first working day of the week before 1 p.m . Belgian time. They must be for a quantity of not less than 50 tonnes product weight and not more than 1 000 tonnes. 2. Member States shall transmit import licence applica ­ tions to the Commission by telex by 6 p.m. Belgian time on the day on which they are lodged. This notification shall be made separately from that of other applications for cereal import licences.(') OJ No L 370, 31 . 12 . 1990, p. 121 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5. 1990 , p. 1 . (4) OJ No L 331 , 2. 12. 1988 , p. 1 . 4 OJ No L 151 , 15. 6. 1990, p. 29 . (6) OJ No L 94, 7 . 4. 1989, p . 13 . 0 OJ No L 241 , 4. 9 . 1990, p. 6 . No L 11 / 12 Official Journal of the European Communities 16. 1 . 91 Produit SPG, reglement (CEE) n ° 3834/90 Prodotto SPG, regolamento (CEE) n. 3834/90 APS-produkt, Verordening (EEG) nr. 3834/90 Produto SPG, regulamento (CEE) n? 3834/90 ; (b) In box 8 , the country of origin of the product. The licence shall carry with it an obligation to import from the said country. The licence shall also carry, in box 24, one of the following entries : ExacciÃ ³n reguladora reducida un 50 % NedsÃ ¦ttelse af importafgiften med 50 % 3 . By the following Friday at the latest the Commis ­ sion shall decide to what extent licence applications are to be accepted and shall notify the Member States by telex. 4. Licences shall , without prejudice to paragraph 3, be issued on the fifth working day following that on which the application was lodged. Article 21 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, the starting time for the period of validity of the licence shall be the day of its issue. The period of validity may not, however, extend beyond 31 December of the year of issue . 5 . Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licence. To this end the figure 0 shall be entered in box 19 of the licence . Article 4 For potato starch to be imported at the reduced levy rate provided for in Article 1 ( 1 ) of Regulation (EEC) No 3834/90 the import licence application and the licence shall show : (a) In box 20, one of the following entries : ErmÃ ¤Ã igung der AbschÃ ¶pfung um 50 % Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 % 50 % levy reduction Prelevement rÃ ©duit de 50 % Prelievo ridotto del 50 % Met 50 % verlaagde heffing Direito nivelador reduzido de 50 % . Article 5 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security rate in the case of import licences covered by the present Regulation shall be ECU 25 per tonne. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Producto SPG, Reglamento (CEE) n ° 3834/90 GPO-produkt, forordning (EÃF) nr. 3834/90 APS-Erzeugnis, Verordnung (EWG) Nr. 3834/90 npol'6v SPG, Kavovia(i6&lt;; (EOK) apiS. 3834/90 GSP-Product, Regulation (EEC) No 3834/90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission